Pee Ctjeiam.
We are asked to review a judgment of the state board of tax appeals settling the value of lands and improvements of the Hackensack Water Company lying within the borough of Woodeliff Lake in the county of Bergen. The Woodeliff Lake reservoir is part of the property of the Hackensack Water Company. The reservoir lies in the boroughs of Woodeliff, Hillsdale and Park Ridge.
Brom our examination of the record, we are satisfied that the state board of tax appeals properly found, on the evidence adduced, the true value of the lands and improvements situate within the borough of Woodeliff. We do not believe that the value placed upon the entire reservoir for rate making purposes was material in determining the value of lands and improvements situate within a single borough. The proofs as to the value of the lands and improvements on the taxing day seem to support the findings of the state board of tax appeals and it will, therefore, not be disturbed.
The writ will be dismissed, with costs.